[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                     FILED
                          ________________________          U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 08-15593                      MAY 6, 2009
                            Non-Argument Calendar              THOMAS K. KAHN
                          ________________________                  CLERK


                    D.C. Docket No. 06-00370-CR-J-34-TEM

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

BENJAMIN BURLEY,

                                                          Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                  (May 6, 2009)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

      After accepting appellant’s plea of guilty to distribution cocaine base

(“crack cocaine”), in violation of 21 §§ U.S.C. 841(a)(1) and 841(b)(1)(C), the
district court sentenced him to prison for a term of 160 months. He now appeals

his sentence, contending that it is substantively unreasonable because the district

court did not appropriately weigh the sentencing factors of 18 U.S.C. § 3553(a)

factors, giving too much weight to his criminal history and not enough to the

underlying offense and his personal characteristics. He also contends that the

court made a “mechanistic application” of the Sentencing Guidelines, rather than

taking into account the particular circumstances of his case.

      The substantive reasonableness of a sentence is reviewed for abuse of

discretion. Gall v. United States, 552 U.S. ___, ___, 128 S.Ct. 586, 597, 169

L.Ed.2d 445 (2007). Appellant “bears the burden of establishing that the sentence

is unreasonable in the light of both [the] record [before the sentencing court] and

the factors in section 3553(a).” United States v. Talley, 431 F.3d 784, 788 (11th

Cir. 2005). Though sentences within the Guidelines sentence range are not

entitled to a presumption of reasonableness, the Guidelines are considered to be

“central to the sentencing process” and the imposition of a sentence within the

Guidelines sentence range would ordinarily be expected to be reasonable. Id. at

787, 788.

      It is clear from the record that the district court considered the § 3553(a)

factors – both favorable and unfavorable from appellant’s point of view – in


                                          2
fashioning appellant’s sentence. It is not this court’s role to substitute its

judgment for the district court’s. See United States v. Amedeo, 487 F.3d 823, 832

(11th Cir. 2007) (“The weight to be accorded any given § 3553(a) factor is a

matter committed to the sound discretion of the district court . . . we will not

substitute our own judgement in weighing the relevant factors.”) (citations

omitted). Finally, appellant’s contention that the court used a “mechanistic

application” of the Guidelines has no support in the record. The court specifically

considered the possibility that appellant’s criminal history category of VI might

overrepresent his actual past behavior and potential for recidivism, but rejected it.

      Appellant’s sentence is

      AFFIRMED.




                                           3